Citation Nr: 0326443	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiac 
contusion.

2.  Entitlement to service connection for a low back strain.

3.  Entitlement to service connection for arthritis of the 
left hip.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right ankle.

6.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee, 
status post anterior cruciate ligament (ACL) repair and 
meniscectomy.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left ankle, 
status post fracture.

8.  Entitlement to an initial evaluation in excess of zero 
percent for a right eye pterygium.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1977 to 
June 1992.  He also has an unverified period of service with 
the Army National Guard from 1992 to 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.

The Board notes that the issues of entitlement to service 
connection for the residuals of a right pelvic fracture, and 
entitlement to service connection for arthritis of the right 
hip, were originally developed for appellate review; however, 
service connection for status post right pelvis fracture 
(claimed as right pelvic fracture and 


right hip condition/arthritis), was ultimately granted by the 
RO in a September 2002 rating action.  Therefore, these 
issues are no longer before the Board.

The Board further observes that in April 2003, the appellant 
testified, via a video conference, before the undersigned 
Board member.  At that time, he raised the issue of 
entitlement to service connection for a right knee scar.  
(Transcript (T.) at pages (pgs.) 5, 11, & 12).  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.

(The issue of entitlement to an initial evaluation in excess 
of zero percent for a right eye pterygium will be discussed 
in the REMAND portion of this decision.)


FINDINGS OF FACT

1.  The appellant does not have a cardiac contusion.  

2.  The appellant does not have a low back strain.  

3.  The appellant does not have arthritis of the left hip.  

4.  The appellant does not have arthritis of the left knee.  

5.  The appellant does not have arthritis of the right ankle.  

6.  The appellant has degenerative joint disease of the right 
knee, with full flexion and extension, and pain on deep knee 
bend.  

7.  The appellant experiences slight right knee instability.  

8.  The appellant has degenerative joint disease of the left 
ankle, with full active range of motion of the left ankle.  


CONCLUSIONS OF LAW

1.  Service connection for a cardiac contusion is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

2.  Service connection for a low back strain, to include as 
secondary to service-connected disabilities, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  

3.  Service connection for arthritis of the left hip, to 
include as secondary to service-connected disabilities, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

4.  Service connection for arthritis of the left knee, to 
include as secondary to service-connected disabilities, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

5.  Service connection for arthritis of the right ankle, to 
include as secondary to service-connected disabilities, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

6.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the right knee, status post 
ACL repair and meniscectomy, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2002).  

7.  A 10 percent rating is warranted for right knee 
instability, separate from the 20 percent rating based on 
arthritis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  

8.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the left ankle, status post 
fracture, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claims

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a low back strain, or arthritis of 
the left hip, left knee, or right ankle.  The records show 
that in November 1978, the appellant fell from a five-ton 
truck and the rear wheels ran over his abdomen and chest.  
The appellant was subsequently hospitalized for treatment of 
his injuries, and while he was hospitalized, a cardiology 
consultation was obtained for elevated CPK's (creatine 
phosphokinase) and "MB" fractions, along with episodes of 
premature ventricular contractions.  It was the opinion of 
the cardiologist that the appellant had a probable cardiac 
contusion, but that a pyrophosphate scan needed to be 
performed for a definitive diagnosis.  The appellant 
subsequently had a cardiac scan which showed no abnormal 
accumulation of the radiopharmaceutical.  Upon his discharge 
from the hospital, the pertinent diagnosis was possible 
myocardial contusion, manifested by elevated enzymes and 
premature ventricular contractions, but with a negative 
pyrophosphate scan.  

The appellant's service medical records also reflect that in 
March 1980, the appellant was treated for a right ankle 
sprain.  The records include HSC Form 79-R, Master Problem 
List, where it was noted that the appellant sprained his 
right ankle in November 1987.  The records further show that 
in December 1987, the appellant had an x-ray taken of his 
left knee.  The x-ray was reported to be normal.  According 
to the records, in April 1992, the appellant underwent a 
separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had heart trouble, recurrent back pain, "trick" 
or locked knee, or arthritis, rheumatism, or bursitis, the 
appellant responded "yes."  The appellant stated that he 
had pain in his right hip, right knee, left ankle, and low 
back.  The appellant also noted that he had arthritis in his 
right knee, and that in 1978, he had a heart contusion.  The 
examining physician reported that in regard to the 
appellant's low back pain, it was occasional and treatment 
was negative.  Upon physical examination, the appellant's 
heart, lungs and chest, lower extremities, and spine and 
other musculoskeletal system, were all clinically evaluated 
as normal.  The appellant had a chest x-ray taken and the x-
ray was interpreted as showing clear lung fields and 
costophrenic angles.  The cardiac shadow was of normal size 
and configuration.  The visualized bony structures were 
normal.  The impression was a normal chest.  

In March 2001, the appellant underwent a VA examination.  At 
that time, he stated that during service, he fell from a 
truck and was subsequently diagnosed with a heart contusion.  
The appellant stated that he had had no residual deficits, 
including any heart problems, from his heart contusion.  In 
regard to his claimed low back disability, the appellant 
stated that in 1991, while he was stationed in Korea, he 
strained his back while lifting a 650-pound tank trough.  
According to the appellant, he was subsequently told that he 
had a muscle strain in the low back.  The appellant reported 
that from that time, he had suffered from chronic low back 
pain.  He further indicated that he had also been told that 
he had arthritis in both of his hips, knees, and ankles.  The 
appellant noted that at present, he worked as an automobile 
mechanic.  

Upon physical examination, the appellant's heart had a 
regular rate and rhythm, with no murmur.  In regard to the 
appellant's musculoskeletal system, the appellant had some 
pain of the lumbar spine on lateral rotation and flexion, but 
he also had full range of motion.  There was no pain on 
extension of the lumbar spine.  The appellant had pain on 
deep knee bends of both knees.  He had full active/passive 
range of motion without pain of the joints of the hips and 
ankles.  No muscle atrophy was noted.  Ankle movements 
appeared to be somewhat lax.  However, the appellant had 
normal degree of range of motion, and he had 15 degrees 
eversion, bilaterally, and 30 degrees inversion, bilaterally.  
He had full plantar and dorsiflexion, bilaterally.  Ankles, 
on movement, appeared to be fairly lax and easily moved.  No 
effusion, swelling, muscle spasm, or muscle atrophy was 
noted.  

At the appellant's March 2001 VA examination, he underwent an 
electrocardiogram    (ECG) which was reported to be normal.  
The appellant also had x-rays taken of his pelvis and 
lumbosacral spine.  The pelvis x-rays were interpreted as 
showing small proliferative changes of the ischial 
tuberosities, bilaterally, and some sclerotic change of the 
symphysis pubis.  The impression was no fracture or 
dislocation identified.  The lumbosacral spine x-rays were 
interpreted as showing normal alignment.  The impression was 
of a normal lumbar spine.  Following the physical examination 
and a review of the appellant's x-rays, the examining 
physician diagnosed the appellant with the following: (1) 
status post cardiac contusion, with no residual deficits or 
functional loss, and (2) low back condition; x-ray normal.  
In regard to the appellant's low back condition, the examiner 
stated that there was insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
condition, disability, or functional loss.  

In July 2002, a VA heart examination was conducted.  At that 
time, the appellant stated that during service, he fell from 
a truck and was struck by the rear wheels in the area of the 
chest.  The appellant indicated that he was diagnosed with a 
cardiac contusion.  The examining physician noted that there 
was no history of myocardial infarction or pericarditis, or 
the need for any chest surgery.  According to the examiner, 
there was also no diagnosis of pericardial effusion tamponade 
or pleural effusion at the time of the incident.  The 
appellant noted that since the accident, he had had some 
intermittent musculoskeletal pain on the left side of his 
chest, but no tightness, heaviness, or significant shortness 
of air.  The examiner reported that there was no diagnosis of 
coronary artery disease and that the appellant had not had 
bypass surgery or angioplasty.  According to the examiner, 
there was also no history of congestive heart failure, 
valvular heart disease, or stroke.  The physical examination 
showed that the appellant's blood pressure was 136/72, and 
his heart rate was 69.  Examination of the appellant's chest 
showed equal bilateral expansion.  There were no audible 
rales, wheezes, or rhonchi.  In regard to the appellant's 
cardiovascular system, the appellant's heart rate was regular 
with no audible murmur, gallop, or rub.  The diagnosis was 
cardiac contusion by history, without complications of 
cardiac tamponade, pneumothorax, pericarditis, or pleural 
effusion.  The examiner also noted that an echocardiogram was 
normal, with ejection fraction of 60 percent.  According to 
the examiner, there was no residual cardiovascular injury or 
dysfunction.  

In July 2002, the appellant underwent a VA joints 
examination.  At that time, he stated that he had chronic 
pain and problems with his service-connected right knee 
disability, which had caused overuse and increased wear and 
tear of his left knee.  He indicated that he currently had 
degenerative joint disease of the left knee and that he 
suffered from chronic left knee pain.  The appellant denied 
any injury or trauma to the left knee.  In regard to his 
claimed arthritis of the left hip, the appellant noted that 
at the time of his in-service truck accident, he had 
sustained a fracture of the right superior ramus of the 
pelvis.  The appellant reported that following the accident, 
he developed pain in his right hip.  However, the appellant 
revealed that since 1999, in addition to his right hip pain, 
he had also developed pain in his left hip.  In regard to his 
claimed low back strain, the appellant stated that while he 
was in the military, he had injured his back while lifting a 
650-pound part of a tank.  He indicated that following his 
injury, he developed chronic low back pain.  According to the 
appellant, at present, he was employed as a mechanic and he 
wore a back brace while he worked.  In regard to his claimed 
arthritis of the right ankle, the appellant noted that he had 
sprained his right ankle in 1983, and again in 1984, while he 
was stationed in Korea.  The appellant reported that he had 
the "usual treatment" for the ankle sprains at the time of 
those injuries.  He noted that there had been no additional 
injury or trauma to the right ankle, and that he had not had 
any surgery on the right ankle.  However, the appellant 
revealed that he had some laxity in the right ankle and had 
suffered two minor sprains that he would "treat himself at 
home."  According to the appellant, he had pain in his right 
ankle.  

Upon physical examination, there was full flexion, full 
rotation, and full bilateral bending of the lumbosacral 
spine.  There was full extension, but that was painful.  
There were normal spinal curves, and there was normal 
musculature of the back.  No muscle spasm was elicited.  The 
bilateral hips were symmetrical.  There was full flexion, 
full internal and external rotation, and full abduction and 
adduction of the hips.  Faber's test was negative.  There was 
back pain with hip flexion.  The knees had full flexion and 
extension.  The appellant was only able to partially squat.  
The knees measured 42 centimeters (cm.) each, and the left 
knee anterior/posterior drawer, McMurray, and Lachman tests 
were all negative.  There was crepitus of the knees.  The 
ankles had a varus deformity, and they measured 27 cm. 
bilaterally.  There was full dorsiflexion, plantar flexion, 
inversion, and eversion of the right ankle.  However, there 
was tightness with the dorsiflexion of the right ankle.  The 
appellant had x-rays taken of his hips, lumbar spine, left 
knee, and right ankle.  The x-ray of his hips was interpreted 
as showing normal hips.  The x-rays of his lumbar spine, left 
knee, and right ankle, were all reported to be normal.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following:  (1) bilateral hip condition; x-ray normal; 
essentially normal physical examination, (2) left knee 
condition; x-ray normal; normal physical examination, (3) 
history of right ankle sprain; x-ray normal; normal physical 
examination, and (4) history of mechanical low back pain; 
normal examination without radiculopathy; x-ray normal.  The 
examiner noted that it was not likely that the appellant 
suffered from a left hip disability related to his in-service 
truck accident because the current physical examination of 
the hips and the hip x-rays were essentially normal.  In 
regard to the appellant's contention that he currently 
suffered from a left knee disability secondary to his 
service-connected right knee disability, the examiner stated 
that the current physical examination of the left knee was 
essentially normal, as well as the x-ray.  Thus, the examiner 
concluded that there was no left knee condition that could be 
considered related to any active military service or related 
to the right knee disability.  The examiner noted that the 
appellant was also claiming that he currently suffered from a 
back strain that was related to a previous in-service back 
injury.  However, the examiner stated that the appellant's 
current physical examination was essentially normal without 
any signs of nerve root compression evidenced by 
radiculopathy by the physical examination.  The examiner 
further noted that the appellant's lumbar spine x-ray was 
normal.  Therefore, the examiner opined that it was not 
likely that any back condition was related to the appellant's 
military service.  Lastly, the examiner indicated that the 
appellant's service medical records showed that there was 
some history of a right ankle sprain.  However, the examiner 
stated that the appellant's right ankle sprain resolved, as 
most ankle sprains did, and that the appellant's current 
physical examination of the right ankle, as well as the right 
ankle x-ray, was normal.  Accordingly, the examiner concluded 
that it was not likely that any right ankle condition was 
related to military service.  

In April 2003, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant stated that during service, he fell from 
a truck and suffered injuries, including a heart contusion.  
(T. at page (pg.) 3).  The appellant stated that at present, 
he did not suffer from any residuals of his heart contusion.  
(T. at pgs. 6, 14, & 15).  He also testified that while he 
was stationed in Korea, he injured his lower back while 
lifting a 650-pound part for a tank.  (T. at pg. 6).  The 
appellant indicated that following the injury, he developed 
chronic low back pain.  (T. at pgs. 6, 7, 15).  The appellant 
further reported that due to his service-connected right knee 
and left ankle disabilities, he did not walk with a normal 
gait which had caused him to develop low back, left hip, left 
knee, and right ankle disabilities.  (T. at pgs. 7, 8, 15, & 
16).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis and 
cardiovascular-renal disease, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

In the instant case, the appellant states that during 
service, he fell from a truck and suffered injuries, 
including a heart contusion.  The appellant contends that at 
present, he suffers from residuals of his heart contusion.  
He further maintains that while he was stationed in Korea, he 
injured his back while lifting a 650-pound part for a tank.  
The appellant notes that following the injury, he developed 
chronic low back pain.  In addition, the appellant contends 
that while he was in the military, he sprained his right 
ankle.  According to the appellant, at present, he suffers 
from residuals of his right ankle sprain.  Moreover, the 
appellant maintains that due to his service-connected right 
knee and left ankle disabilities, he developed an abnormal 
gait which caused him to develop arthritis in his left knee 
and left hip.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his own 
opinion that he currently suffers from a cardiac contusion 
which is related to service is not competent evidence.  In 
addition, his own opinion that he currently suffers from a 
low back strain, and arthritis of the left hip, left knee, 
and right ankle, which are either related to service, or in 
the alternative, are secondary to service-connected 
disabilities, is not competent evidence.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current medical 
diagnosis of either a cardiac contusion, a low back strain, 
or arthritis of the left hip, left knee, or right ankle.  In 
regard to the appellant's claimed cardiac contusion, the 
Board recognizes that the appellant's service medical records 
show that in November 1978, the appellant was hospitalized 
following a truck accident, and while he was hospitalized, a 
cardiologist opined that the appellant had a probable cardiac 
contusion.  However, the cardiologist reported that a cardiac 
scan needed to be performed for a definitive diagnosis and 
the subsequent scan was negative.  Thus, upon discharge from 
the hospital, the appellant was diagnosed with possible 
myocardial contusion, manifested by elevated enzymes and 
premature ventricular contractions but negative pyrophosphate 
scan.  In addition, at the time of the appellant's April 1992 
separation examination, a chest x-ray was interpreted as 
showing normal heart size and configuration, and the lung 
fields were clear.  The impression was normal chest, and the 
appellant's heart was clinically evaluated as normal.  The 
Board further notes that in the appellant's March 2001 VA 
examination, he underwent an ECG which was reported to be 
normal.  The pertinent diagnosis was status post cardiac 
contusion, with no residual deficits or functional loss.  
Furthermore, the Board observes that in the appellant's most 
recent VA heart examination, dated in July 2002, the 
diagnosis was cardiac contusion by history, without 
complications of cardiac tamponade, pneumothorax, 
pericarditis, pericardial, or pleural effusion.  The examiner 
also noted that an echocardiogram was normal, and that there 
was no residual cardiovascular injury or dysfunction.  

In regard to the appellant's claimed low back strain, the 
Board notes that although the appellant's service medical 
records are negative for any complaints or findings of a low 
back strain, in the appellant's separation examination, dated 
in April 1992, the appellant reported that he had recurrent 
back pain.  However, the examiner noted that in regard to the 
appellant's low back pain, it was occasional and treatment 
was negative.  In addition, the appellant's spine was 
clinically evaluated as normal.  The Board further recognizes 
that while the appellant has contended that he had injured 
his back during service, his service medical records are 
negative for any complaints or findings of a back injury.  
However, even accepting the appellant's assertions of 
suffering an in-service back injury as true, there is still 
no competent medical evidence of record showing that he 
currently suffers from a low back strain.  In this regard, at 
the appellant's March 2001 VA examination, although the 
examiner diagnosed the appellant with a low back condition, 
the examiner also noted that the appellant's lumbar spine x-
ray was normal and that there was insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic condition, disability, or functional loss.  In 
addition, at the appellant's July 2002 VA examination, 
although the examiner diagnosed the appellant with a history 
of mechanical low back pain, the examiner also reported that 
the current physical examination was normal, without 
radiculopathy, and that the appellant's lumbar spine x-ray 
was normal.  Thus, the examiner opined that that it was not 
likely that any back condition was related to the appellant's 
military service.  

In regard to the appellant's claimed arthritis of the left 
hip and left knee, the Board notes that the appellant's 
service medical records are negative for any complaints or 
findings of arthritis of the left hip or left knee.  
According to the records, an x-ray of the appellant's left 
knee, taken in December 1987, was reported to be normal.  In 
addition, the appellant's separation examination, dated in 
April 1992, shows that at that time, the appellant's lower 
extremities were clinically evaluated as normal.  The Board 
further notes that at the appellant's July 2002 VA 
examination, the pertinent diagnoses were the following: (1) 
bilateral hip condition; x-ray normal; essentially normal 
physical examination, and (2) left knee condition; x-ray 
normal; normal physical examination.  Moreover, the examiner 
stated that it was not likely that the appellant suffered 
from a left hip disability related to his in-service truck 
accident because the current physical examination of the hips 
and the hip x-rays were essentially normal.  Furthermore, in 
regard to the appellant's contention that he currently 
suffered from a left knee disability, secondary to his 
service-connected right knee disability, the examiner stated 
that the current physical examination of the left knee was 
essentially normal, as well as the x-ray.  Thus, the examiner 
concluded that there was no left knee condition that could be 
considered related to any active military service or related 
to the right knee disability.

In regard to the appellant's claimed arthritis of the right 
ankle, the Board recognizes that although the appellant's 
service medical records are negative for any complaints or 
findings of arthritis of the right ankle, the records do show 
that in March 1980 and November 1987, the appellant sprained 
his right ankle.  Nevertheless, the Board observes that in 
the appellant's April 1992 separation examination, the 
appellant's lower extremities were clinically evaluated as 
normal.  In addition, the Board notes that at the appellant's 
July 2002 VA examination, the pertinent diagnosis was history 
of right ankle sprain; x-ray normal; normal physical 
examination.  Moreover, the examiner indicated that while the 
appellant's service medical records showed that there was 
some history of a right ankle sprain, the appellant's right 
ankle sprain resolved, and that the appellant's current 
physical examination of the right ankle, as well as the right 
ankle x-ray, were normal.  Therefore, the examiner concluded 
that it was not likely that any right ankle condition was 
related to military service.  

In light of the above, without any current clinical evidence 
confirming the presence of a cardiac contusion, a low back 
strain, or arthritis of the left hip, left knee, or right 
ankle, service connection must be denied.  Rabideau, 2 Vet. 
App. at 141, 143.  



B.  Increased Rating Claims

I.  Factual Background

The appellant's service medical records show that in October 
1982, the appellant was diagnosed with an avulsion fracture 
of the lateral aspect of the left talus bone.  The records 
also show that in March 1986, the appellant was diagnosed 
with a torn right ACL and medial meniscus.  According to the 
records, at that time, he underwent an arthroscopy and 
removal of the partial tear of the right medial meniscus.  
The records further reflect that in March 1987, the appellant 
was diagnosed with a torn right medial meniscus and 
subsequently underwent an arthroscopic medial meniscectomy.  
In addition, the records show that in November 1987, the 
appellant was diagnosed with a left ankle sprain.  In March 
1992, the appellant was diagnosed with the following: (1) 
degenerative arthritis of the right knee, (2) ACL deficient 
right knee, and (3) medial meniscal tear of the right knee.  
The appellant underwent a right knee arthroscopy.  

In March 2001, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was diagnosed 
with a torn ACL and torn meniscus, and that he had undergone 
a medial meniscectomy and ACL repair.  The appellant 
indicated that he also had undergone arthroscopic surgery for 
debridement of the traumatic arthritis tissue and recontour 
of the meniscus.  He reported that he had chronic pain in his 
right knee which decreased with rest and increased with 
activity.  According to the appellant, his knees felt weak 
and he had to watch how he stepped because if he stepped the 
wrong way, he would twist his knee due to the weakness.  The 
appellant denied any swelling, locking, bucking, or giving 
way.  He denied any functional use on a daily basis.  The 
appellant further indicated that while he was in the 
military, he had also fractured the talus bone of his left 
ankle.  According to the appellant, at present, he had a dull 
ache off and on in his left ankle.  

Upon physical examination, the appellant had pain on deep 
knee bends of both knees.  Ankle movements appeared to be 
somewhat lax.  However, the appellant had normal degree of 
range of motion, and he had 15 degrees eversion, bilaterally, 
and 30 degrees inversion, bilaterally.  He had full plantar 
and dorsiflexion, bilaterally.  Ankles, on movement, appeared 
to be fairly lax and easily moved.  No effusion, swelling, 
muscle spasm, or muscle atrophy was noted.  An x-ray of the 
appellant's right knee was interpreted as showing the 
following:  (1) minimal to moderate degenerative changes, and 
(2) medial joint space cartilage calcification.  An x-ray of 
the appellant's left ankle was interpreted as showing minimal 
degenerative changes.  Following the physical examination and 
a review of the appellant's x-rays, the examiner diagnosed 
the appellant with the following:  (1) degenerative joint 
disease of the right knee, status post right anterior 
cruciate ligament repair and meniscectomy, with arthroscopy 
times three, and (2) left ankle condition, status post ankle 
talus bone fracture; x-rays reveal minimal degenerative joint 
disease.  

By a July 2001 rating action, the RO granted the appellant's 
claim of entitlement to service connection for degenerative 
joint disease of the right knee, status-post ACL repair and 
meniscectomy.  The RO assigned a 20 percent disability rating 
under Diagnostic Code 5010-5262, effective from August 13, 
1999, for the appellant's service-connected right knee 
disability.  In the same rating action, the RO also granted 
the appellant's claim of entitlement to service connection 
for degenerative joint disease of the left ankle, status-post 
fracture.  The RO assigned a 10 percent disability rating 
under Diagnostic Code 5010, effective from August 13, 1999, 
for the appellant's service-connected left ankle disability.  

A joints examination was conducted in July 2002.  At that 
time, the appellant stated that he had pain, popping, and 
locking of his right knee, and that there was occasional 
giving way of the knee.  He indicated that he also had some 
hyperextension of the right knee with prolonged walking or 
running.  According to the appellant, he had weakness in the 
right knee, which worsened with any type of lifting.  In 
regard to his left ankle, the appellant stated that his left 
ankle was "getting worse," and that he "could barely walk 
at the end of the day."  The appellant indicated that he had 
stiffness in the left ankle joint, but he denied any 
swelling, redness, or warmth of the joint.  According to the 
appellant, he had a sense of laxity or giving way of the left 
ankle.  He noted that range of motion was not restricted.  
The appellant described left ankle soreness that was 
precipitated by prolonged standing and lifting.  He also 
stated that there was some pain on the plantar surface of the 
left heel that radiated into the posterior ankle or Achilles 
area.  

Upon physical examination, the knees had full flexion and 
extension.  The appellant was only able to partially squat.  
The knees measured 42 cm. each.  The right knee anterior 
/posterior drawer, McMurray tests were negative.  However, 
Lachman's test was positive for mild instability.  There was 
crepitus of the knees.  The ankles had a varus deformity.  
The ankles measured 27 cm.  There was full active range of 
motion of the left ankle with no pain.  Upon neurologic 
examination, heel, toe, and tandem walk was within normal 
limits.  However, the appellant had heel pain with the heel 
walk.  Straight leg raising was negative bilaterally.  No 
involuntary movements and no muscle atrophy or muscle wasting 
in the bilateral upper and lower extremities.  Sensation was 
intact, and muscle strength was 5/5.   The pertinent 
diagnoses were the following:  (1) degenerative joint disease 
of the right knee, status post ACL repair and meniscectomy; 
attached x-ray showed worsening joint space narrowing 
involving the medial compartment; there was instability by 
physical examination, and (2) minimal degenerative joint 
disease of the left ankle.  

In the appellant's April 2003 video conference hearing, the 
appellant testified that he currently wore a brace on his 
right knee.  (T. at pg. 5).  The appellant stated that due to 
his right knee pain, he could no longer do any type of 
running, climbing stairs, stooping, or any kind of sports 
activities.  (Id.).  In regard to his left ankle, he 
indicated that his left ankle was very unstable and 
continuously popped.  (Id.).  According to the appellant, he 
also had chronic left ankle pain.  (T. at pg. 6).  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As noted above, by the July 2001 rating action, the RO 
granted the appellant's claim for entitlement to service 
connection for degenerative joint disease of the right knee, 
status-post ACL repair and meniscectomy, and assigned a 20 
percent disability rating under Diagnostic Code 5010-5262, 
effective from August 13, 1999.  In addition, by the same 
rating action, the RO granted the appellant's claim of 
entitlement to service connection for degenerative joint 
disease of the left ankle, status-post fracture, and assigned 
a 10 percent disabling rating under Diagnostic Code 5010, 
effective from August 13, 1999.  As the appellant took issue 
with the initial ratings assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).  Thus, the Board must evaluate the 
relevant evidence pertinent to the appellant's service-
connected right knee and left ankle disabilities since August 
13, 1999.  

In the instant case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his right knee and left ankle disabilities cause.  He 
indicates that he has chronic pain and stiffness in his right 
knee and left ankle.  The appellant further notes that he has 
to wear a brace on his right knee due to right knee 
instability.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability, or an event.  However, symptoms must 
be viewed in conjunction with the objective medical evidence 
of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Right Knee Disability

As previously stated, the appellant's service-connected right 
knee disability has been rated as 20 percent disabling under 
Diagnostic Code 5010-5262.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Pursuant to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X- ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, the disability will be 
rated as follows:  with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned; with X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Diagnostic Code 5262 provides that malunion of the tibia or 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation.  With moderate knee or ankle disability, 
a 20 percent evaluation is warranted, and with marked knee or 
ankle disability, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  Nonunion of the 
tibia or fibula with loose motion requiring a brace warrants 
a 40 percent evaluation.  Id. 

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2002).  

After a review of the evidence of record, the Board concludes 
that entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee, status-post ACL 
repair and meniscectomy, is not warranted.  In this regard, 
it appears that the RO has evaluated the appellant's service-
connected right knee disability by analogy under Diagnostic 
Code 5262, which addresses malunion and nonunion of the tibia 
and fibula.  However, the Board finds that there is no 
evidence of record showing that the appellant has either 
malunion or nonunion of the tibia or fibula.  Therefore, he 
does not meet the requirements to be awarded a greater 
disability rating under Diagnostic Code 5262.   

The Board further notes that it would also appear that the 
appellant's 20 percent evaluation for his service-connected 
degenerative joint disease of the right knee was based upon 
the x-ray findings of arthritis.  In this regard, the Board 
notes that the appellant's service-connected degenerative 
joint disease of the right knee is already assigned the 
maximum assignable rating under Diagnostic Codes 5003 and 
5010 for arthritis, in the absence of limitation of motion.  
In addition, in regard to limitation of motion due to the 
appellant's service-connected right knee arthritis, the Board 
notes that the evidence of record does not document the 
presence of compensable limitation of either flexion or 
extension for consideration of ratings pursuant to Diagnostic 
Codes 5260 and 5261.  In the appellant's July 2002 VA 
examination, the appellant's knees had full flexion and 
extension.  Thus, the Board finds that the appellant's 
service-connected right knee disability does not experience 
sufficiently reduced flexion or extension (flexion limited to 
45 degrees or extension limited to 10 degrees) to warrant a 
compensable evaluation under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

The Board notes that it must also be determined whether an 
increased disability rating is warranted for the appellant's 
right knee disability based on functional loss due to pain, 
weakness, or flare-ups, etc., pursuant to the Court's holding 
in DeLuca.  The Board finds that the medical evidence of 
record does not support an increased evaluation for the right 
knee disability under the principles enunciated in DeLuca.  
In the appellant's March 2001 VA examination, the appellant 
had pain on deep knee bends on both knees.  In addition, in 
the appellant's July 2002 VA examination, the appellant was 
only able to partially squat.  However, as stated above, the 
appellant's knees had full flexion and extension, and there 
was no evidence that the appellant's range of motion was 
affected or limited by pain, fatigue, weakness, or 
incoordination.  In addition, there were no involuntary 
movements, and there was no muscle atrophy or muscle wasting 
in the bilateral lower extremities.  Furthermore, muscle 
strength was 5/5.  Thus, in light of the above, because the 
appellant's current 20 percent evaluation compensates him for 
his right knee pain under Diagnostic Codes 5003 and 5010, and 
there is no evidence that the appellant's function is 
affected or limited by pain, fatigue, weakness, or 
incoordination, the Board finds that the preponderance of the 
evidence is against a higher evaluation for the appellant's 
service-connected right knee arthritis.  This is so since the 
time of the award of service connection for the right knee 
disability.  Fenderson, supra.  

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, but it is nevertheless possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where service-
connected knee disability includes both limitation of motion 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
In short, where additional disability is shown, a veteran 
rated under Diagnostic Code 5257 can also be compensated 
under 5003 and vice versa.

In light of the above, the Board will consider whether the 
appellant is entitled to a separate compensable rating for 
subluxation or instability under Diagnostic Code 5257.  In 
this regard, the Board notes that in the appellant's July 
2002 VA examination, Lachman's test was positive for mild 
instability.  In addition, the diagnosis was degenerative 
joint disease of the right knee, and the examiner noted that 
there was instability by physical examination.  Thus, given 
that painful motion was shown in the appellant's March 2001 
VA examination, where it was noted that the appellant had 
pain on deep knee bends on both knees, and that mild 
instability was shown in the appellant's July 2002 VA 
examination, and with resolution of reasonable doubt in the 
appellant's favor, the Board finds that a 10 percent rating 
under Diagnostic Code 5257 is warranted for right knee 
instability, separate from the 20 percent rating based on the 
appellant's arthritis.  However, the Board also concludes 
that the evidence of record, specifically the July 2002 
finding of mild instability, does not suggest greater 
disability than contemplated by the 10 percent evaluation for 
"slight" instability.  Accordingly, a higher evaluation for 
right knee instability is not warranted under Diagnostic Code 
5257 

Left Ankle Disability 

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 5010 for the 
appellant's service-connected left ankle disability.  

Normal ankle dorsiflexion is 20 degrees, and normal plantar 
flexion is 45 degrees. 38 C.F.R. § 4.71 (Plate II) (2002).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Pursuant to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X- ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, the disability will be 
rated as follows:  with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned; with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent rating, while 
marked limitation of motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).  

Based upon a review of the evidence of record, the Board 
finds that the appellant's service-connected left ankle 
disability is best characterized by the criteria for a 10 
percent rating under Diagnostic Codes 5003 and 5010.  In this 
regard, as previously stated, arthritis is rated on the basis 
of limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2002).  However, in the 
absence of limitation of motion, the disability will be rated 
as follows: with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating will be 
assigned; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation will be assigned.  

In the instant case, the evidence of record does not show 
that the appellant experiences limitation of motion of his 
left ankle.  In this regard, in the appellant's March 2001 VA 
examination, the appellant had a normal degree of range of 
motion of his left ankle, with full plantar and dorsiflexion.  
In addition, the appellant had 15 degrees eversion of the 
left ankle, and 30 degrees inversion.  Moreover, the left 
ankle, on movement, appeared to be fairly lax and easily 
moved, and no effusion, swelling, muscle spasms, or muscle 
atrophy was noted.  The Board further notes that at the 
appellant's July 2002 VA examination, there was full active 
range of motion of the left ankle, with no pain.  Therefore, 
given that the evidence of record does not show that the 
appellant experiences limitation of motion of his left ankle, 
the Board finds that Diagnostic Code 5271 regarding 
limitation of motion of the ankle does not provide a basis 
for a higher award.  In addition, given that the evidence of 
record does not show that the appellant experiences 
occasional incapacitating exacerbations due to his service-
connected left ankle disability, the Board finds that a 
rating in excess of 10 percent under Diagnostic Codes 5003 
and 5010 is not warranted.  

Additionally, no basis exists for a higher schedular rating 
under another diagnostic code.  With regard to Diagnostic 
Codes 5270 and 5272, the Board notes that these diagnostic 
codes are inapt for rating purposes in this instance as they 
deal with ankylosis of the ankle.  In the appellant's case, 
no ankylosis has been noted.  38 C.F.R. § 4.71a (Diagnostic 
Code 5270 and 5272) (2002).  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).)  With respect to Diagnostic Code 5273 
(malunion of the os calcis or astragalus), the Board notes 
that this diagnostic code is inapt for rating purposes as no 
malunion of the os calcis or astragalus was mentioned with 
regard to the left ankle.  38 C.F.R. § 4.71a (Diagnostic Code 
5273) (2002).  In addition, Diagnostic Code 5274 is inapt for 
rating purposes as there is no indication that the appellant 
had an astragalectomy performed on his left ankle.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5274) (2002). 

In concluding that the appellant is not entitled to a higher 
disability evaluation, the Board has considered pain, and 
functional losses caused thereby.  The Board notes that 
functional loss due to painful motion was specifically 
contemplated when the appellant was assigned a 10 percent 
rating.  The evidence of record does not indicate that the 
appellant's left ankle disability warrants a higher 
evaluation based on pain and functional loss.  As stated 
above, in the appellant's March 2001 VA examination, the left 
ankle, on movement, appeared to be fairly lax and easily 
moved, and no effusion, swelling, muscle spasm, or muscle 
atrophy was noted.  In addition, in the appellant's July 2002 
VA examination, although the ankles had a varus deformity, 
nevertheless, there were no involuntary movements and there 
was no muscle atrophy or muscle wasting of the lower 
extremities.  Moreover, there was full active range of motion 
of the left ankle, with no pain.  Thus, for the reasons set 
out above, and because the 10 percent rating specifically 
contemplates the appellant's losses, a higher rating is not 
warranted.  In short, there is no objective, clinical 
indication that the appellant's symptoms result in any 
functional limitation to a degree that would support a rating 
in excess of the current 10 percent disability rating.  

The Board finds that, for the reasons set out above, 
especially in light of the inapplicability of rating criteria 
other than Diagnostic Codes 5003 and 5010, and the record 
available since the appellant filed his claim, a rating 
higher than 10 percent is not warranted at any point during 
the pendency of this claim for the appellant's service-
connected degenerative joint disease of the left ankle, 
status-post fracture.  Fenderson, supra.  In summary, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for an evaluation higher than 
10 percent.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.  

Extraschedular rating

The Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the appellant's 
right knee or left ankle disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his problems 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of either 
rating issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

C.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), is applicable to the 
appellant's claims.  VAOPGCPREC 11-00.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in July 
2001 with notice of the July 2001 rating decision that 
granted service connection for degenerative joint disease of 
the right knee, status post ACL repair and meniscectomy, 
assigning a 20 percent evaluation therefore; granted service 
connection for degenerative joint disease of the left ankle, 
status post fracture, assigning a 10 percent evaluation 
therefore; and denying service connection for his claims for 
a cardiac contusion, a low back strain, and arthritis of the 
left hip, left knee, and right ankle.  In response to his 
notice of disagreement with the rating decision, the 
appellant was provided with a statement of the case in May 
2002 that notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The appellant thereafter 
perfected his appeal of the issues listed on the title page 
of this decision.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in the 
July 2001 rating action, and also in the May 2002 Statement 
of the Case.  The Board further observes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims, including at a video conference hearing before 
the undersigned Board member. Moreover, the Board also finds 
that the discussions in the rating decision, the statement of 
the case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA would undertake on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
February 2001 letter, the RO told the veteran that he had one 
year to present information or evidence requested of him.  
38 U.S.C.A. § 5103(b) (West 2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  With respect to the appellant's 
claims for service connection, an examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

In regard to the VA's duty to assist, the Board notes that 
pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
evidence of record also shows that in March 2001 and in July 
2002, the appellant was provided VA examinations pertinent to 
his service connection and increased rating claims.  In 
regard to the appellant's service connection claims, the 
Board notes that as discussed in detail above, upon a review 
of the March 2001 and July 2002 VA examination reports and 
the remaining evidence of record, there is no medical 
evidence showing diagnoses of a cardiac contusion, a low back 
strain, or arthritis of the left hip, left knee, or right 
ankle.  Thus, no further examination is needed because there 
is competent evidence that shows that the appellant does not 
have the claimed conditions.  In sum, the facts relevant to 
this appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations. 


ORDER

Entitlement to service connection for a cardiac contusion is 
denied.  

Entitlement to service connection for a low back strain, to 
include as secondary to service-connected disabilities, is 
denied.  

Entitlement to service connection for arthritis of the left 
hip, to include as secondary to service-connected 
disabilities, is denied.

Entitlement to service connection for arthritis of the left 
knee, to include as secondary to service-connected 
disabilities, is denied.

Entitlement to service connection for arthritis of the right 
ankle, to include as secondary to service-connected 
disabilities, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the right knee, status post 
ACL repair and meniscectomy, is denied.  

A separate 10 percent rating for right knee instability is 
granted.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left ankle, status post 
fracture, is denied.   


REMAND

In the instant case, the appellant maintains that his current 
rating is not high enough in light of the disability that his 
service-connected right eye pterygium causes.  In this 
regard, the Board notes that by a July 2001 rating action, 
the RO granted the appellant's claim of entitlement to 
service connection for a pterygium of the right eye.  At that 
time, the RO assigned a zero percent disability rating under 
Diagnostic Code 6034.  

In April 2003, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant testified that in January 2003, he had 
undergone surgery for his right eye pterygium.  (T. at pg. 
9).  The appellant stated that the surgery was conducted by a 
Dr. E. (Id.).  He indicated that the vision in his right eye 
has thereafter been blurry.  (Id.).  According to the 
appellant, he had an appointment to see Dr. E. in May 2003 in 
order to determine whether he needed eyeglasses.  (Id.).  

Following the appellant's April 2003 video conference 
hearing, the Board received private medical records from Dr. 
E., dated from December 2002 to February 2003.  The records 
include an Operative Report which shows that in January 2003, 
the appellant was diagnosed with a right eye pterygium and 
underwent an excision of the pterygium, with conjunctival 
pedicle graft of the right eye.  

In light of the above and the evidence showing that the 
appellant has recently undergone surgery related to his 
service-connected right eye pterygium, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the current 
severity of the appellant's service-connected right eye 
pterygium, or residuals thereof.  The Board also notes that 
although the evidence of record includes private medical 
records from Dr. E., from December 2002 to February 2003, 
based on the appellant's testimony, it appears that there 
should be additional records.  Inasmuch as the VA is on 
notice of the existence of additional private medical 
records, these records should be obtained prior to any 
further appellate review of this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  As additional 
action by the RO may be helpful in either obtaining such 
putative records, or documented information that the medical 
records cannot be obtained, the Board determines that further 
development in this regard is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right eye pterygium in recent years.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the private medical treatment 
records from Dr. E., from February 2003 
to the present.  

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from Dr. E., and any other additional 
pertinent medical evidence it tries to 
obtain, are fully documented in the 
claims folder.  If the RO is unsuccessful 
in obtaining any medical records from Dr. 
E., or any other additional pertinent 
medical evidence, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

3.  Thereafter, the RO should arrange for 
the appellant to undergo a VA examination 
by an ophthalmologist to determine the 
current severity of his service-connected 
right eye pterygium, or residuals 
thereof.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  
Testing to determine the appellant's 
right eye visual acuity, as well as his 
field of vision, should be conducted.  
Following the examination, it is 
requested that the examiner specify 
whether there is any disability 
associated with the postoperative 
residuals of the appellant's January 2003 
excision of the pterygium, with 
conjunctival pedicle graft of the right 
eye, to include loss of vision in the 
right eye.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

5.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



